    Case 2:18-mc-02834-ARL Document 1 Filed 10/09/18 Page 1 of 2 PageID #: 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________X
                                         )
DAVID MAHER,                             )
                                         )
             Plaintiff,                  )
                                         )                 NOTICE OF MOTION
             v.                          )
                                         )                 Case No.: __ Civ. _____ (___)
COMPASS,                                 )
                                         )
             Defendant.                  )
                                         )
This document relates to:                )
                                         )
JESSICA MAHER v. DAVID ATKINSON          )
MAHER, E.D.N.Y. Case No. 17 Civ. 0173    )
(ADS) (ARL)                              )
_________________________________________X



PLEASE TAKE NOTICE that, upon the annexed Declaration of Kathy S. Marks, sworn to on

October 4, 2018, and the exhibits annexed thereto, and the accompanying Memorandum in

Support of Motion to Compel, the undersigned will move before the United States District Court

for the Southern District of New York, at the United States District Courthouse, located at 40

Centre Street or 500 Pearl Street, New York, New York 10007, on October 22, 2018 at 10:00

a.m. or as soon thereafter as counsel may be heard before the Part I Judge, pursuant to Federal

Rule of Civil Procedure 45, for an order compelling Compass to produce certain documents

responsive to David Maher’s June 28, 2018 subpoena, and such other and further relief as the

Court deems proper.

         Pursuant to Local Civil Rule 6.1(a), any opposing affidavits and answering memoranda

of law shall be served within seven days after service of these papers, and reply affidavits and

reply memoranda of law shall be served within two days after service of the answering papers.



{00102515 1 }
    Case 2:18-mc-02834-ARL Document 1 Filed 10/09/18 Page 2 of 2 PageID #: 2




Dated: White Plains, New York
       October 9, 2018
                                             YANKWITT LLP

                                       By:      _
                                             Kathy S. Marks, Esq.
                                             140 Grand Street, Suite 705
                                             White Plains, New York 10601
                                             Telephone: (914) 686-1500
                                             kathy@yankwitt.com

                                             Attorneys for Plaintiff

To:      By Electronic and 1st Class Mail
         Timothea Letson, General Counsel
         Compass
         90 Fifth Avenue, 3rd Floor
         New York, NY 10011
         Timothea.letson@compass.com

         Jeffrey A. Aronsky, Esq.
         Jeffrey A. Aronsky, P.C.
         Attorneys for Jessica Maher
         800 Second Ave, Suite 301
         New York, NY 10017
         jaronsky@aronskylaw.net




{00102515 1 }
